DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 02/14/2022 have been entered. Claims 1-11 are pending in the application.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that “[a]mended claim 1 differs from Smith in that the claimed container body has vertical walls that define a reception volume in which a press and a shear are at least partially housed. Therefore, amended claim 1 is not anticipated by Smith, which discloses a container body with oblique walls.”
In response, Smith’s container body includes a plurality of vertical walls 28, 29 (figs. 1, 2, 16). The claim does not require that there be no inclined walls. Even if it did, there appears to be no evidence from the disclosure that vertical walls produce a new or unexpected result. Matter of fact, the specification states that the walls can alternatively be inclined (see pg. 7, lns. 3-4). Therefore, determining the ideal angle of the walls must be considered to be within the level of ordinary skill in the art, and thus the orientation of the walls cannot be the basis for patentability. 
Regarding claim 7, applicant argues the examiner’s position that the shear bar 28 of Williamson is a press, stating “shear bar 28 cuts the scrap into two pieces and pushes a portion of the scrap through the hole in the wall 10; therefore the element 28 does not reduce the volume of the scrap by pressing it, as a press does.”
In response, applicant admits that Williamson teaches the shear bar “pushes” (i.e., presses) scrap through the hole in the wall, and therefore admits that the shear bar is a press. Presses are not always used to reduce volume of material, sometimes they are used to merely move material from one location to another. Nevertheless, the examiner takes the position that due to the blunt construction of the shear bar some reduction of volume of the scrap is inevitable as the shear bar presses against the scrap to shear it, due to the resistance forces the scrap imparts on the shear bar. Therefore, the shear bar is in fact a press.
Applicant argues in regards to the Smith, Bonfiglioli and Paterson references cited in the rejection of claim 10 that “applicant believes that the skilled person in the art, faced with the problem of conveying scrap to a mill for further size reduction with the possibility to selectively process the scrap in the mill or discharge it directly after the pressing and the cut, would directly apply the teaching of Paterson to Smith without any difficulties”, “the combination of documents is driven by the fact of knowing the claimed solution”, and “it would have been a more straightforward solution to apply directly the teachings of Paterson to the machine of Smith, rather tha[n] combine Smith with Bonfiglioli and then apply the teachings of Paterson to a portion of Bonfiglioli's machine.”
In response, the test for obviousness does not include determining what the most straightforward solution would be. Also, the argument is merely speculation as it is not based on any facts but, rather, on what applicant believes all skilled artisans would do. Given Smith, Bonfiglioli, and Paterson, the skilled artisan could undoubtedly come up with many different modifications, one of which being the examiner’s proposed modification. Just because applicant would only combine Smith and Paterson does not necessarily mean that all skilled artisans would do the same. The references teach all of the claimed features, and the examiner has provided a teaching, suggestion and motivation from each reference; therefore, the rejection of claim 10 is proper. In no way does it require knowledge of applicant’s disclosure to produce the claimed invention using the given references. Even if the examiner were to agree that modifying Smith, using Paterson only, would be the more straightforward solution to a skilled artisan, it would not necessarily mean that the examiner’s proposed modifications of Smith set forth in the rejection is in any way improper.
Claims 1-11 stand rejected. See the current rejections below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: it is unclear if the “inlet opening” in line 11 is the same as or additional to the inlet opening of line 4. They are being interpreted as the same.
Regarding claim 2: the limitation “the reception volume extends along a mainly vertical direction” renders the claim indefinite because claim 1 set forth that the walls defining the reception volume are vertical, and therefore the reception volume must also extend vertically.
Regarding claims 7 and 10: it is unclear what is meant by “an inlet opening is obtained in an upper portion of the container body”. It appears applicant intended to recite ‘defined in’, as recited in claim 1, rather than “obtained in” and the claim is being interpreted as such.
	Regarding claim 11: it is unclear what effect the phrase “at most” is intended to have on the claim. The claim already recites “maximum height” so “at most” does not affect the interpretation of the height. The claim is being interpreted as though “at most” was not recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 4,660,469 A).
Regarding claim 1: Smith discloses a machine for processing scrap comprising:
a container body (14, 24, 26, 28, 29, 40, figs. 1, 16) which defines a reception volume and which comprises an inlet opening (see annotated fig. 2 of Smith below), defined in the container body,
a press (30, 38) suitable to press the scrap and at least partially housed in the reception volume (see fig. 2), and
a shear (41, fig. 2),
wherein the inlet opening is defined in an upper portion of the container body (see fig. 2 below), the press is positioned at a lower height with respect to the inlet opening and the shear is positioned at a lower height with respect to the press (see fig. 4),
and the container body comprises a plurality of inner lateral walls (28, 29) which laterally delimit, with respect to a horizontal direction, the reception volume, said inner walls being vertical (see figs. 1, 16).

    PNG
    media_image1.png
    216
    347
    media_image1.png
    Greyscale

Annotated Figure 2 of Smith


Regarding claim 2, which depends on claim 1: Smith discloses the reception volume (formed by 14, 24, 26, 28, 29, 40, figs. 1, 16) extends along a mainly vertical direction (see fig. 2, it extends along both of a mainly vertical direction and a mainly horizontal direction).
Regarding claim 3, which depends on claim 1: Smith discloses the inlet opening lies on a horizontal plane (see annotated fig. 2 of Smith above).
Regarding claim 4, which depends on claim 1: Smith discloses the press (30, 38, fig. 2) comprises a clamp (30) rotatably associated with the container body (14, 24, 26, 28, 29, 40, figs. 1, 16) according to a horizontal hinge axis (compare figs. 4-5, the horizontal hinge axis extends into and out of the page).
Regarding claim 5, which depends on claim 1: Smith discloses a further press (44, 48, figs. 2, 4), at least partially housed in the reception volume (see fig. 2) and arranged at an intermediate height between the press (30, 38) and the shear (41) (see fig. 4).
Regarding claim 6, which depends on claim 5: Smith discloses the press (30, 38, fig. 2), the further press (44, 48) and the shear (41) are at least partially aligned vertically to the opening (see fig. 2, the press, further press, and shear are diagonal to the opening and thus are partially aligned vertically).
Regarding claim 8, which depends on claim 1: Smith discloses the container body (14, 24, 26, 28, 29, 40, figs. 1, 16) comprises an outlet opening and the machine comprises a pusher element (46, figs. 2, 14) for pushing the scrap (21) cut by the shear towards said outlet opening (compare figs. 14-15, scrap 21 is sheared and then falls through an outlet opening onto a “convenient 67”; also see col. 9, lns. 28-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Williamson (US 3,367,019 A).
Regarding claim 7: Smith discloses a machine for processing scrap comprising:
a container body (14, 24, 26, 28, 29, 40, figs. 1, 16) which defines a reception volume and which comprises an inlet opening (see annotated fig. 2 of Smith below), defined in the container body,
a press (30, 38) suitable to press the scrap and at least partially housed in the reception volume (see fig. 2), and
a shear (41, fig. 2),
a further press (44, 48, figs. 2, 4), at least partially housed in the reception volume (see fig. 2) and arranged at an intermediate height between the press (30, 38) and the shear (41) (see fig. 4),
wherein the inlet opening is defined in an upper portion of the container body (see fig. 2 below), the press is positioned at a lower height with respect to the inlet opening and the shear is positioned at a lower height with respect to the press (see fig. 4),
wherein the press (30, 38, fig. 2), the further press (44, 48) and the shear (41) are at least partially aligned vertically to the opening (see fig. 2, the press, further press, and shear are diagonal to the opening and thus are partially aligned vertically),
and the container body comprises a plurality of inner lateral walls (28, 29) which laterally delimit, with respect to a horizontal direction, the reception volume, said inner walls being vertical (see figs. 1, 16).

    PNG
    media_image1.png
    216
    347
    media_image1.png
    Greyscale

Annotated Figure 2 of Smith

Smith is silent regarding the further press being positioned entirely at a lower height with respect to the press.
However, Williamson teaches a machine for processing scrap comprising a press (12-15, fig. 1) and a further press (28, 31, 32) positioned within the volume of a container body (see fig. 1), and the further press is entirely at a lower height with respect to the press (see fig. 1) due to the orientation of the container body, the press, and the further press. And it appears that the orientation of Williamson’s machine produces the same expected results as that of Smith’s. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith such that container body is in a vertical orientation with the press and further press in a horizontal orientation, as taught by Williamson, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Bonfiglioli (US 2014/0166796 A1).
Regarding claim 9, which depends on claim 8: Smith discloses a duct connected to the outlet opening of the container body (see annotated fig. 15 of Smith below).

    PNG
    media_image2.png
    276
    559
    media_image2.png
    Greyscale

Annotated Figure 15 of Smith


Smith is silent regarding the duct connecting the outlet opening of the container body to an inlet mouth of a mill.
However, Bonfiglioli teaches a machine for processing scrap comprising a mill (70, fig. 7) suitable to grind the scrap (91) cut by the shear (61), the mill comprising an inlet mouth (at the right end of channel 7) and a duct (7) connecting the outlet opening (at left end of channel 7) of the container body (lateral walls 2 and fixed wall 4) to the inlet mouth of the mill (see fig. 7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Smith with a mill having a duct connected at one end to the outlet opening of the container body and at the other end to an inlet mouth of the mill, as taught by Bonfiglioli, thereby providing means for breaking the pressed scrap down into even smaller pieces which provides the benefit of more scrap being able to be transported in a single transport truck (71, fig. 15 of Smith) for any given volume of the container of the truck.
Regarding claim 11, which depends on claim 9: the modification of Smith in view of Bonfiglioli set forth in claim 9 above teaches the duct is positioned at a maximum height equal to the height of the outlet opening of the container body (see annotated fig. 15 of Smith above).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Bonfiglioli, and further in view of Paterson et al. (US 4,082,228 A).
Regarding claim 10: Smith discloses a machine for processing scrap comprising:
a container body (14, 24, 26, 28, 29, 40, figs. 1, 16) which defines a reception volume and which comprises an inlet opening (see annotated fig. 2 of Smith below), defined in the container body,
a press (30, 38) suitable to press the scrap and at least partially housed in the reception volume (see fig. 2), and
a shear (41, fig. 2),
wherein the inlet opening is defined in an upper portion of the container body (see fig. 2 below), the press is positioned at a lower height with respect to the inlet opening and the shear is positioned at a lower height with respect to the press (see fig. 4),

    PNG
    media_image1.png
    216
    347
    media_image1.png
    Greyscale

Annotated Figure 2 of Smith

wherein the container body 14, 24, 26, 28, 29, 40, figs. 1, 16) comprises an outlet opening and the machine comprises a pusher element (46, figs. 2, 14) for pushing the scrap (21) cut by the shear towards said outlet opening (compare figs. 14-15, scrap 21 is sheared and then falls through an outlet opening onto a “convenient 67”; also see col. 9, lns. 28-30),
wherein the machine further comprises:
a duct connected to the outlet opening of the container body (see annotated fig. 15 of Smith below).

    PNG
    media_image2.png
    276
    559
    media_image2.png
    Greyscale

Annotated Figure 15 of Smith


Smith is silent regarding the duct connecting the outlet opening of the container body to an inlet mouth of a mill.
However, Bonfiglioli teaches a machine for processing scrap comprising a mill (70, fig. 7) suitable to grind the scrap (91) cut by the shear (61), the mill comprising an inlet mouth (at the right end of channel 7) and a duct (7) connecting the outlet opening (at left end of channel 7) of the container body (lateral walls 2 and fixed wall 4) to the inlet mouth of the mill (see fig. 7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Smith with a mill having a duct connected at one end to the outlet opening of the container body and at the other end to an inlet mouth of the mill, as taught by Bonfiglioli, thereby providing means for breaking the pressed scrap down into even smaller pieces which provides the benefit of more scrap being able to be transported in a single transport truck (71, fig. 15 of Smith) for any given volume of the container of the truck.
Smith is silent regarding a discharge opening, in communication with the duct, and a diverter body, the diverter body being moveable between a first position, in which the diverter body occludes the discharge opening and allows the cut scrap to move from the outlet opening of the container body to the inlet mouth of the mill, and a second position, in which the diverter body clears the discharge opening and diverts the scrap exiting from the outlet opening of the container body towards the discharge opening.
However, Paterson teaches a duct (34, fig. 1) connected to an inlet mouth (12) of a mill (13), and a diverter body (38) located in the duct and moveable between a first position which occludes a discharge opening and allows material to move into the inlet mouth of a mill (see fig. 3), and a second position which diverts the material towards the discharge opening (see fig. 5). Paterson teaches that when the mill becomes inoperable the diverter body pivots to the second position such that material is no longer fed into the inlet mouth of the mill (col. 4, lns. 21-29).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith such that the duct has a discharge opening and a moveable diverter configured to direct scrap towards the mill in normal operation and towards the discharge opening when the mill becomes inoperable, as taught by Paterson, thereby preventing the problem of the mill being inoperable from being compounded by allowing material to continue to be fed to the mill.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725         

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725